DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendments and remarks filed 4/4/2022.  Claims 1-2, 4-9, 11-16, and 18-20 have been reviewed and are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s claimed invention is directed towards providing improvement recommendations for billboard safety, aesthetics and legal conformance ratings used to generate a 3D model of a billboard.  
	The invention is directed to an abstract idea grouped under Certain Methods of Organizing Human Activity, in prong one of step 2A of the Alice/Mayo test (see 2019 Revised
Patent Subject Matter Eligibility Guidance, 52).  As the claims comprise commercial or legal interactions including advertising, marketing or sales activities, and business relations; as well as managing personal behavior including following rules or instructions.  However, this judicial exception is integrated into a practical application because, the additional elements, provided by the independent claim, apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment; and adds a specific limitation that is not well-understood, routine, conventional in the field.  For instance, the particular limitations provide: “extracting specific billboard information from the received plurality of information, wherein extracting the specific billboard information comprises calculating a size of the billboard from the plurality of information, scanning words and images of the billboard from the plurality of information, and extracting a physical location of the billboard based on GPS data within the plurality of information;” and, “wherein the assessment on aesthetics is generated based on a generation of multiple modules using analytics, machine learning, and deep learning models to define what an aesthetically pleasing billboard looks like based on one or more parameters such as a size of the billboard sign, content of the billboard, a significance factor associated with the location of the billboard, a local language associated with the billboard, and a location background associated with the billboard, and wherein the multiple modules continuously receive feedback to train the deep learning models based on generating a bar graph indicating a weight value corresponding to an effect each of the one or more parameters have on the assessment on aesthetics, and wherein the assessment on legal conformance levels is generated based on multiple models which gather regulatory and contractual information regarding a location and surrounding information. 
	The prior art of record generally discloses generating a billboard incorporating assessments on safety, aesthetics and regulations.  For example, Chen (US Publication 2016/0292713) discloses generating a billboard to accommodate for size, color scheme, image resolution; to comply with traffic safety and regulations on display of video content.  Germann (US Publication 2011/0267344) discloses rendering a 3D billboard model using color and depth.  Keach (US Publication 2004/0128891) discloses determining billboard size.  The prior art of record, however, fails to disclose or fairly suggest, singly or in combination, all the elements of the invention as claimed.  Accordingly, the claimed invention is deemed allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/Primary Examiner, Art Unit 3622